UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

REUBEN AVENT,
Plaintiff, 19-cv-10907 (JGK)

- against - ORDER

 

PROGRESSIVE CASUALTY INSURANCE
COMPANY; STEVEN JONES; DANIELLE
BARROR; UNKNOWN COMPANY
REPRESENTATIVES,

Defendants.

 

JOHN G. KOELTL, District Judge:

By Memorandum Opinion and Order dated January 19, 2021, the
Court dismissed the plaintiff’s complaint without prejudice and
gave the plaintiff thirty days to file an amended complaint.
Thereafter, the Court granted two extensions of time to file an
amended complaint. The most recent extension dated April 20,
2021, gave the plaintiff thirty days to file an amended
complaint. No amended complaint was filed. If the plaintiff
fails to file an amended complaint by June 18, 2021, the federal
claims will be dismissed with prejudice and the state law claims
will be dismissed without prejudice. The Court will grant no

further extensions.

 
The Clerk is directed to mail a copy of this order to the

pro se plaintiff.

SO ORDERED.
“oe _ } .
Dated: New York, New York > / LZ é
May 25, 2021 on lo lke

 

| “John G. Koeltl
United States District Judge

 
